DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5,7-8,10-14,16-17 and 19-20 on pages 8-12 have been considered but are moot based on the new ground of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 19:  Newly added limitation of claim 19 includes “wherein the copy of the database comprises a broadcast WLAN action frame received from a second WLAN device over the DFS channel and outside a signal range of the operating radar such to avoid interference of the WLAN action frame with an operation of the operating radar”, however, in a review of the disclosure, no support is found for “the copy of the database comprises a broadcast WLAN action frame received from a second WLAN device over the DFS channel and outside a signal range of the operating radar such to avoid interference of the WLAN action frame with an operation of the operating radar”.  Paragraphs 28, 31, 34, and 49 discusses downloading or pre-fetching the database, and para. 50 discusses performing operations of method 400 of Fig.4, however, the method 400 updating data based on a scan for a radar signal.  Thus, newly added limitation “wherein the copy of the database comprises a broadcast WLAN action frame received from a second WLAN device over the DFS channel and outside a signal range of the operating radar such to avoid interference of the WLAN action frame with an operation of the operating radar” is not supported in the originally filed disclosure.  Accordingly, the above subject matter is not considered to describe in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 13, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1:  lines 7-10 includes “receiving, by the WLAN device, aiding information obtained by one or more WLAN devices capable of scanning the DFS channels, wherein the aiding information indicates whether the first DFS channel is used by the radar, and wherein the aiding information is received from a locally stored database” while lines 11-13 includes “wherein the aiding information received by the WLAN device comprises a broadcast WLAN action frame received from a second WLAN device” and thus, it is unclear whether the aiding information is received from a locally stored database, or from a broadcast WLAN action frame, or whether something else is intended.  Examination continued on the assumption the aiding information is received from either a locally stored database or a broadcast WLAN action frame.
	Regarding claim 13:  lines 6-9 includes “receive aiding information obtained by one or more WLAN devices capable of scanning the DFS channels, wherein the aiding information indicates whether the first DFS channel is used by the radar, and wherein the aiding information is received from a locally stored database”, while lines 10-12 includes “wherein the aiding information received by the WLAN device comprises a broadcast WLAN action frame received from a second WLAN device” and thus, it is unclear whether the aiding information is received from a locally stored database, or from a broadcast WLAN action frame, or whether something else is intended.  Examination continued on the assumption the aiding information is received from either a locally stored database or a broadcast WLAN action frame.
	Regarding claim 19:  line 13 includes “[a communication device comprising a processing device configured to] provide a copy of the database to a WLAN device” while lines 17- includes “wherein the copy of the database comprises a broadcast WLAN action frame received from a second WLAN device” and thus, it is unclear whether the copy of the database is provided by the communication device to the WLAN device, or from a broadcast action frame, or whether something else is intended.  Examination continued on the assumption the aiding information is provided either by the communication device or a broadcast WLAN action frame.
	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (US 2014/0378179 A1) hereinafter Nagai in view of Yi et al. (US 2018/0192422 A1) hereinafter Yi.
	Regarding claim 1, Nagai teaches a method of operating a wireless local area network (WLAN) device (terminal 1 using wireless LAN; para. 36 and fig.1
element 1), comprising: operating the WLAN device on a first dynamic frequency selection (DFS) channel (in dynamic frequency selection (DFS), while communicating in channel, terminal switches to another channel and continue communication; para. 10 and 46 where communicating in a channel during DFS indicates first DFS channel) of a plurality of DFS channels (searching for another frequency channel during DFS; para. 10); scanning, by the WLAN device (DFS function of terminal 1; para. 46, monitoring in DFS; para. 10), the first DFS channel for presence of a radar signal from a radar (in DFS, while communicating in channel, monitor for a radar wave; para. 10, radar from radar apparatus; para. 08); receiving, by the WLAN device, aiding information (terminal receives interference data for checking; para. 46) obtained by one or more WLAN devices capable of scanning the DFS channels (interference data includes collected information regarding detection of radar; para. 50, DFS function of terminal 1; para. 46, monitoring in DFS; para. 10), wherein the aiding information indicates whether the first DFS channel is used by the radar (DFS function moves communication to frequency channels that does not cause interference; para. 46, interference data includes channels; para. 47 and fig. 3B, predicting unit of terminal uses interference data to determine whether interference occurs in currently used channel with another system; para. 67, interference with other systems includes radar; para. 35), and wherein the aiding information is received from a locally stored database (terminal receives interference data for checking; para. 46, interference data 13 included in terminal in storage device; para. 33 and fig. 1, interference data including information as database; fig. 3B), wherein the locally stored database contains a plurality of geo-tagged radar zones previously detected by the WLAN device (interference data includes detection position / detection coordinates of radar zone; para. 47, detection position / detection coordinates indicates position where radar detected; para. 48 lines 05-08), querying the locally stored database (based on interference data, terminal detects zone; para. 58 lines 01-08, radio communication unit of terminal refers to interference data to determine whether another system using same frequency band is present around terminal; para. 46 and Fig. 3) upon the WLAN device approaching one of the plurality of geo-tagged radar zones (based on present position and interference data and map data, terminal detects that if terminal continues to move, terminal will enter interference area; para. 58 lines 01-10) for corresponding aiding information of the one of the plurality of geo-tagged radar zones (radio communication unit of terminal refers to interference data to determine whether another system using same frequency band is present around terminal; para. 46, interference data includes detection position / detection coordinates; para. 47, detection position / detection coordinates indicates position where radar detected; para. 48 lines 05-08); and changing operating the WLAN device from using the first DFS channel to a second DFS channel of the plurality of DFS channels (radio communication unit changes frequency band; para. 46 and para. 58 lines 08-10) in response to at least one of: the scanning detecting the presence of the radar signal on the first DFS channel or (radio communication unit changes present frequency band when radar is detected; para. 46, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference).
	Nagai does not explicitly disclose wherein the aiding information received by the WLAN device comprises a broadcast WLAN action frame received from a second WLAN device over the first DFS channel and outside a signal range of the radar such to avoid interference of the WLAN action frame with an operation of the radar; the corresponding aiding information indicating the first DFS channel being used by the radar.
	However, in the same field of endeavor, Yi teaches wherein the aiding information received by the WLAN device comprises a broadcast WLAN action frame received from a second WLAN device over the first DFS channel (DFS master as AP (second WLAN device) and beacon on DFS channel; para. 16 and para. 24, spectral information includes whitelist, blacklist, and location information; para. 28, DFS master unicast/broadcast beacon with whitelist / blacklist; para. 54) and outside a signal range of the radar such to avoid interference of the WLAN action frame with an operation of the radar (Fig. 7, DFS master instructs clients to avoid DFS operation due to radar presence; para. 61); the corresponding aiding information indicating the first DFS channel being used by the radar (blacklist indicates channels of Wi-Fi spectrum containing radar signals; para. 28).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yi to the system of Nagai, where Nagai’s avoidance and reduction of interference with other systems (para. 21-22) along with Yi’s dynamic frequency selection (DFS) compliance (para. 04 and para. 26) improves user experience by enabling services in areas requiring DFS.
	Regarding claim 2, the combination of Nagai and Yi teaches the limitation of previous claim 1.
	Nagai further teaches wherein receiving by the WLAN device the aiding information (terminal receives interference data for checking; para. 46) comprises receiving the aiding information from a crowd-sourced database over a cellular network (terminal can share interference data with other terminals; para. 39 lines 28-29, interference data shared with other apparatus via wide-area radio; para. 60 and 69, wide-area radio includes 3G, LTE, PHS; para. 33), wherein the crowd-sourced database contains a plurality of geo-tagged radar zones detected by a plurality of the WLAN devices capable of scanning the DFS channels (interference data includes detection position / detection coordinates; para. 47, detection position / detection coordinates indicates position where radar detected; para. 48 lines 05-08, searching for another frequency channel during DFS; para. 10, sharing with other terminals having same function; para. 39 lines 25-29 where “having same function” indicates other terminals also perform scanning of DFS channels and sharing interference data).
	Regarding claim 3, the combination of Nagai and Yi teaches the limitation of previous claim 2.
	Nagai further teaches wherein one of the plurality of geo-tagged radar zones comprises a geographical area (fig. 3B, interference data includes detection position / detection coordinates; para. 47, detection position / detection coordinates indicates position where radar detected; para. 48 lines 05-08) in which an operating radar has been detected (interference data includes detection position / detection coordinates of radar zone; para. 47, detection position / detection coordinates indicates position where radar detected; para. 48 lines 05-08) by one of the plurality of WLAN devices capable of scanning the DFS channels (interference data includes collected information regarding detection of radar; para. 50 col. 01, DFS function of terminal 1; para. 46, monitoring in DFS; para. 10, sharing interference data between terminals; para. 39 lines 28-29, para. 60 and para. 69).
	Nagai does not explicitly disclose one or more DFS channels of the plurality of DFS channels detected as being used by the operating radar at the geographical area.
	However, in the same field of endeavor, Yi teaches one or more DFS channels of the plurality of DFS channels detected as being used by the operating radar at the geographical area (radar signal is detected; para. 27, blacklist indicates channels of Wi-Fi spectrum containing radar signals; para. 28).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yi to the modified system of Nagai and Yi, where Nagai and Yi’s modified system along with Yi’s dynamic frequency selection (DFS) compliance (para. 04 and para. 26) improves user experience by enabling services in areas requiring DFS.

	Regarding claim 10, the claim is interpreted and rejected for the same reason
as set forth in claim 1, including a wireless local area network (WLAN) device
(terminal using wireless LAN; para. 36: Nagai) a WLAN interface (radio communication
unit 16; para. 45, fig. 1: Nagai); a processing device (reducing processing load; para.
35 indicating processing device: Nagai).
	Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 2.
	Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 3.

Claim(s) 4-5, 7-8, 13-14, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagai in view of Yi, and further in view of Green et al. (US 2017/0094651 A1) hereinafter Green.
	Regarding claim 4, the combination of Nagai and Yi teaches the limitation of previous claim 3.
	Nagai further teaches transmitting by the WLAN device to the crowd-sourced database a geographical position of the WLAN device (terminal transmits to upload interference data to share between terminals; para. 39 lines 25-29, para. 60 and 69, interference data includes position of terminal; para. 48 lines 5-8), and wherein the received aiding information comprises a received geo-tagged radar zone of the plurality of geo- tagged radar zones (terminal receives interference data for checking; para. 46, interference data includes detection position / detection coordinates; para. 47, detection position / detection coordinates indicates position where radar detected; para. 48).
	The combination of Nagai and Yi does not explicitly disclose wherein the geographical area of the received geo-tagged radar zone indicates that the operating radar is in a vicinity of the geographical position of the WLAN device.
	However, in the same field of endeavor, Green teaches wherein the geographical area of the received geo-tagged radar zone indicates that the operating radar is in a vicinity of the geographical position of the WLAN device (radar detection data includes geographic location of UE; para. 52, when determining channel status, data indicates blacklist channel when radar is detected at a particular geographical location at a certain frequency / channel; para. 57 lines 20-25, CAC uses flag as channel available or radar detected on channel; para. 49, Table 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Green to the modified system of Nagai and Yi, where Nagai and Yi’s modified system along with Green's blacklist channels with geographical information (para. 57) improves efficiency of the system by avoiding monitoring of channels in areas with known radar.
	Regarding claim 5, the combination of Nagai and Yi teaches the limitation of previous claim 3.
	The combination of Nagai and Yi does not explicitly disclose wherein the received aiding information indicating the first DFS channel being used by the radar comprises information indicating that the first DFS channel overlaps with the one or more DFS channels detected as being used by the operating radar at one of the plurality of the geo-tagged radar zones.
	However, in the same field of endeavor, Green teaches wherein the received aiding information indicating the first DFS channel being used by the radar (DFS; para. 49, scan current channel; para. 51, advisory data to UE indicates channels which include radar; para. 53, when determining channel status, data indicates blacklist channel when radar is detected at a particular location at a certain frequency / channel; para. 57 lines 20-25, CAC uses flag as channel available or radar detected on channel; para. 49, Table 1) comprises information indicating that the first DFS channel overlaps with the one or more DFS channels detected as being used by the operating radar at one of the plurality of the geo-tagged radar zones (DFS; para. 49, scan current channel; para. 51, advisory data to UE indicates channels which include radar; para. 53, when determining channel status, data indicates blacklist channel when radar is detected at a particular location at a certain frequency / channel; para. 57 lines 20-25, CAC uses flag as channel available or radar detected on channel; para. 49 where flag indicates overlap or not, Table 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Green to the modified system of Nagai and Yi, where Nagai and Yi’s modified system along with Green's blacklist channels with geographical information (para. 57) improves efficiency of the system by avoiding monitoring of channels in areas with known radar.
	Regarding claim 7, the combination of Nagai and Yi teaches the limitation of previous claim 1.
	The combination of Nagai and Yi does not explicitly disclose wherein the broadcast WLAN action frame carries information on one or more DFS channels of the plurality of DFS channels being used by the radar and one or more alternative DFS channels available for WLAN operation.
	However, in the same field of endeavor, Green teaches wherein the broadcast WLAN action frame carries information on one or more DFS channels of the plurality of DFS channels being used by the radar (DFS; para. 49, scan current channel; para. 51, advisory data to UE indicates channels which include radar; para. 53, beacon includes radar signal data; para. 55, example of beacon includes information that a channel includes radar signals; para. 103) and one or more alternative DFS channels available for WLAN operation (example of beacon includes information that a channel does not include radar signals; para. 103).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Green to the modified system of Nagai and Yi, where Nagai and Yi’s modified system along with Green's blacklist channels with geographical information (para. 57) improves efficiency of the system by avoiding monitoring of channels in areas with known radar.
	Regarding claim 8, the combination of Nagai, Yi, and Green teaches the limitation of previous claim 7.
	Green further teaches wherein the received aiding information indicating the first DFS channel being used by the radar (DFS; para. 49, scan current channel; para. 51, advisory data to UE indicates channels which include radar; para. 53) comprises information indicating that the first DFS channel overlaps with the one or more DFS channels of the plurality of DFS channels being used by the radar (DFS; para. 49, scan current channel; para. 51, advisory data to UE indicates channels which include radar; para. 53, when determining channel status, data indicates blacklist channel when radar is detected at a particular location at a certain frequency / channel; para. 57 lines 20-25, CAC uses flag as channel available or radar detected on channel; para. 49 where flag indicates overlap or not, Table 1), and wherein the second DFS channel is selected from one of the one or more alternative DFS channels (channel status such as Table 1; para. 73, channel status includes channel recommendations to select from without radar for communication; para. 74 lines 1-13).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Green to the modified system of Nagai and Yi, where Nagai and Yi’s modified system along with Green's blacklist channels with geographical information (para. 57) improves efficiency of the system by avoiding monitoring of channels in areas with known radar.

	Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 4.
	Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 5.
	Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 7.
	Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 8.

	Regarding claim 19, Green teaches a communication device (wireless device 1008; para. 118, fig. 10, core network functions performed by AP; para. 48), comprising: a database (database; para. 53); and a processing device configured to: receive information on a plurality of geo-tagged radar zones (radar detection data collected by all UEs includes geographic location, stored in database, radar detection data used for channel status information; para. 52-53, data includes that radar is detected at geographical location; para. 57 lines 20-22) detected by a plurality of WLAN devices capable of scanning one or more dynamic frequency selection (DFS) channels (radar detection data collected by all UEs; para. 52, radar detection data stored in database, radar detection data used for channel status information; para. 53, detecting radar on channels for DFS; para. 49), wherein each of the plurality of geo-tagged radar zones comprises a geographical area in which an operating radar has been detected (radar detection data collected by all UEs includes geographic location; para. 52-53, data includes that radar is detected at geographical location; para. 57 lines 20-22) by one of the plurality of WLAN devices capable of scanning the DFS channels (radar detection data collected by all UEs; para. 52, detecting radar on channels for DFS; para. 49), and one or more DFS channels of the plurality of DFS channels detected as being used by the operating radar at the geographical area (data includes that radar is detected at geographical location at certain channel; para. 57 lines 20-22, detecting radar on channels for DFS; para. 49); store the information on the plurality of geo-tagged radar zones into the database as a crowd-sourced database (radar detection data collected by all UEs includes geographic location, stored in database; para. 52-53); and provide a copy of the database to a WLAN device (core network shares channel information with other UEs; para. 64 lines 32-34 where "shares" indicates provides copy of database), the copy of the database to be stored locally at the WLAN device (channel component of UE stores list comprising channel information indicating whether channel has radar, channel component receives channel status from AP / another UE, channel information includes geographical location; para. 94, channel status information includes channel information; para. 95).
	Green does not explicitly disclose wherein the WLAN device is to query the copy of the database upon the WLAN device approaching one of the plurality of geo-tagged radar zones for corresponding aiding information of the one of the plurality of geo-tagged radar zones.
	However, in the same field of endeavor, Nagai teaches wherein the WLAN device is to query the copy of the database (interference data stored in storage device in terminal and acquired from outside; para. 39 lines 15-20 and fig. 1, based on interference data, terminal detects zone; para. 58 lines 01-08, radio communication unit of terminal refers to interference data to determine whether another system using same frequency band is present around terminal; para. 46) upon the WLAN device approaching one of the plurality of geo-tagged radar zones (based on present position and interference data and map data, terminal detects that if terminal continues to move, terminal will enter interference area; para. 58 lines 01-10) for corresponding aiding information of the one of the plurality of geo-tagged radar zones (radio communication unit of terminal refers to interference data to determine whether another system using same frequency band is present around terminal; para. 46, interference data includes detection position / detection coordinates; para. 47, detection position / detection coordinates indicates position where radar detected; para. 48 lines 05-08).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Nagai to the system of Green, where Green's blacklist channels with geographical information (para. 57) along with Nagai’s avoidance and reduction of interference with other systems (para. 21-22) improves efficiency of the system by avoiding channels in areas with known radar.
	Nagai does not explicitly disclose wherein the copy of the database comprises a broadcast WLAN action frame received from a second WLAN device over the DFS channel and outside a signal range of the operating radar such to avoid interference of the WLAN action frame with an operation of the operating radar.
	However, in the same field of endeavor, Yi teaches wherein the copy of the database comprises a broadcast WLAN action frame received from a second WLAN device over the DFS channel (DFS master as AP (second WLAN device) and beacon on DFS channel; para. 16 and para. 24, spectral information includes whitelist, blacklist, and location information; para. 28, DFS master unicast/broadcast beacon with whitelist / blacklist; para. 54) and outside a signal range of the operating radar such to avoid interference of the WLAN action frame with an operation of the operating radar (Fig. 7, DFS master instructs clients to avoid DFS operation due to radar presence; para. 61).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yi to the modified system of Green and Nagai, where Green and Nagai’s modified system along with Yi’s dynamic frequency selection (DFS) compliance (para. 04 and para. 26) improves user experience by enabling services in areas requiring DFS.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Nagai, further in view of Yi, and further in view of Ngo et al. (US 2017/0181002 A1) hereinafter Ngo.
	Regarding claim 20, the combination of Green, Nagai, and Yi, teaches the limitation of previous claim 19.
	Green further teaches wherein the processing device is further configured to: receive a geographical position of a second WLAN device (core network receives geographic location of enabled UEs; para. 52).
	Green does not explicitly disclose transmit to the second WLAN device a geo-tagged radar zone retrieved from the crowd-sourced database.
	However, in the same field of endeavor, Nagai teaches transmit to the second WLAN device a geo-tagged radar zone retrieved from the crowd-sourced database (information uploaded to external network transmitted to share data with other
terminals; para. 39 lines 25-29, information includes radar positions; para. 39 lines 9-
10).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Nagai to the modified system of Green, Nagai, and Yi, where Green, Nagai, and Yi’s modified system along with Nagai’s avoidance and reduction of interference with other systems (para. 21-22) improves efficiency of the system by avoiding channels in areas with known radar.
	The combination of Green, Nagai, and Yi does not explicitly disclose wherein the geographical area of the retrieved geo-tagged radar zone indicates that the operating radar is in a vicinity of the geographical position of the second WLAN device.
	However, in the same field of endeavor, Ngo teaches wherein the geographical area of the retrieved geo-tagged radar zone indicates that the operating radar is in a vicinity of the geographical position of the second WLAN device (spectrum information is location-tagged and includes presence or absence of radar, client device communicates via network to find out what channels are free of radar at location of client device; para. 81).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Ngo to the modified system of Green, Nagai, and Yi, where Green, Nagai, and Yi’s modified system along with Ngo’s sensors for transmitting detected radar information to a master (para. 07) improves the system by collecting radar information for future use in areas where clients are not located.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Lin et al. (US 2017/0156149 A1) discloses a system, method, and apparatus for setting a regulatory operating mode of a device.
	Smyth et al. (US 2019/0215058 A1) discloses systems and methods for beacon detection infrastructure.
	Tsai et al. (US 10,880,903 B1) discloses a multi-mode dynamic frequency selection system.
	Graefe et al. (US 2019/0132709 A1) discloses sensor network enhancement mechanisms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE L PEREZ whose telephone number is (571)270-7348. The examiner can normally be reached M-F 11 am - 3 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.L.P./Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474